DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 9 and 20 are objected to because of the following informalities:  
	In claim 2, line 8, the limitation “the users engages” should be “the users engage”;
	In claim 9, line 21, the limitation “the users engages” should be “the users engage”; and 
	In claim 20, line 22, the limitation “the users engages” should be “the users engage”.
	  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 7, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over patent number US 1,292,445 to Drexler et al. (hereinafter referred to as Drexler), in view of patent number US 6,808,187 B1 to Harris.

Regarding claim 1, Drexler discloses a human-powered vehicle (Fig. 1) upon which users can ride, the human-powered vehicle comprising: 
	a wheel assembly (axles 11 and 12, wheels 15 and 16) including: 
	wheel members (wheels 15 and 16); 
	sets of axles (axles 11 and 12) upon which the wheel members are mounted; 
	bracket members (where axles 11 and 12 attach to wheels 15 and 16, Figs. 1 and 2) upon which the sets of axels are mounted; and  
	a deck assembly (overhanging rails 45 and two longitudinal sections 50 and 52) having a first side disposed opposite a second side and comprising at least four portions (overhanging rails 45) independent from one another, wherein the second side of the deck assembly is mounted upon the wheel assembly (each side is mounted upon the wheel assembly); 
	a seating assembly (4 seats 40 and 401) comprising at least four seat portions independent from one another, each of the at least four seat portions having a first side disposed opposite a second side, wherein the second side of each of the at least four seat portions is affixed to a component (standards 41), and wherein each component (standards 41) is affixed to the wheel assembly; 
	a handle assembly (handles 38, Figs. 1 and 2) comprising at least a first handle portion and a second handle portion (link 33 and levers 34), wherein the first handle portion is attached to a first member of the wheel members (wheels 15 and 16) and to a first portion of the at least four portions (overhanging rails 45) of the deck assembly, and wherein the second handle portion is attached to a middle member of the wheel members and to a third portion of the at least four portions of the deck assembly (all of the components are interconnected, Figs. 1 and 2; links 33 and levers 34); 
	a deck support frame (two longitudinal sections 50 and 52) attached to the deck assembly (overhanging rails 45 and two longitudinal sections 50 and 52) and to the handle assembly; and 
	a brake assembly (contact brake 26) attached to the handle assembly (handles 38, Figs. 1 and 2) and being engageable to the wheel members (wheels 15 and 16).  However, Drexler does not disclose fender members disposed about the wheel members and mounted to the bracket members.  
	Harris discloses a tandem scooter comprising fender members (fender members 60 – 62) disposed about wheel members (wheel members 11 – 13) and mounted to bracket members (rear wheel bracket members 17 – 19; Col. 2, Lns. 53 – 65).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to include fenders covering the wheels of Drexler’s vehicle, to prevent objects from becoming lodged in the wheels.

Regarding claims 3 and 7, Drexler, modified by Harris, discloses the human-powered vehicle (Fig. 1) of claim 1.  Drexler further discloses:
	[Claim 3] wherein the second handle portion (levers 34) of the at least two handle portions comprise a first handle disposed opposite a second handle (the left and right sides of levers 34); and
	[Claim 7] wherein the second side of each of the at least four seat portions of the seating assembly (4 seats 40 and 401) comprises at least two extension components (there are at least four standards 41 for each seat 40 and 401). 

Regarding claim 10, Drexler discloses the human-powered vehicle (Fig. 1) upon which users can ride, the human-powered vehicle comprising: 
	a wheel assembly (axles 11 and 12, wheels 15 and 16) including: 
	wheel members (wheels 15 and 16); 
	sets of axles (axles 11 and 12) upon which the wheel members are mounted; 
	bracket members (where axles 11 and 12 attach to wheels 15 and 16, Figs. 1 and 2) upon which the sets of axles are mounted; and  
	a deck assembly (overhanging rails 45 and two longitudinal sections 50 and 52) having a first side disposed opposite a second side and comprising at least four portions (four overhanging rails 45) independent from one another, wherein the second side of the deck assembly is mounted upon the wheel assembly; 
	a seating assembly (4 seats 40 and 401) comprising at least four seat portions independent from one another, each of the at least four seat portions having a first side disposed opposite a second side, wherein the second side of each of the at least four seat portions is affixed to a component (standards 41; also shown in Figs. 1 and 2), and wherein each component is affixed to the wheel assembly; 
	a handle assembly (handles 38, Figs. 1 and 2) comprising at least a first handle portion and a second handle portion (left and right sides of levers 34, wherein the first handle portion is attached to a first member of the wheel members (wheels 15 and 16) and to a first portion of the at least four portions of the deck assembly, wherein the second handle portion is attached to a middle member of the wheel members and to a third portion of the at least four portions of the deck assembly (all of the components are interconnected, Figs. 1 and 2; links 33 and levers 34), and wherein the second handle portion comprises a first handle disposed opposite a second handle (the two handles 38 are beside one another, Fig. 1); 
	a deck support frame (two longitudinal sections 50 and 52) attached to the deck assembly and to the handle assembly; and
	a brake assembly (contact brake 26) attached to the handle assembly (handles 38, Figs. 1 and 2) and being engageable to the wheel members (wheels 15 and 16).  
	However, Drexler does not disclose fender members disposed about to wheel members and mounted to the bracket members.  
	Harris discloses a tandem scooter comprising fender members (fender members 60 – 62) disposes about wheel members (wheel members 11 – 13) and mounted to bracket members (rear wheel bracket members 17 – 19; Col. 2, Lns. 53 – 65).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to include fenders covering the wheels of Drexler’s vehicle, the prevent objects from becoming lodged in the wheels and to prevent mud from splashing the riders.

Regarding claim 14, Drexler, modified by Harris, discloses the human-powered vehicle (Fig. 1) of claim 10.  Drexler further discloses a portion of the at least four portions (overhanging rails 45) of the deck assembly (overhanging rails 45 and two longitudinal sections 50 and 52) comprises a receptacle configured to house one or more objects (the space between the overhanging rails 45 make a receptacle for receiving some objects, Figs. 1 and 2). 

Allowable Subject Matter

Claims 16 – 20 contain allowable subject matter.
	Claims 2, 4 – 6, 8, 9, 11 – 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, Drexler, modified by Harris, discloses the human-powered vehicle of claim 1, but they do not teach each of the users engages in an action when using the human-powered vehicle, and wherein the action is selected from the group consisting of: 
	pushing off the ground with a foot of the user, standing upon the first side of a portion of the at least four portions of the deck assembly, and sitting upon the first side of a portion of the at least four seat portions of the seating assembly. 

Regarding claim 4, Drexler, modified by Harris, discloses the human-powered vehicle of claim 3, but they do not teach they further comprise: 
	a first bicycle having a first handle disposed opposite a second handle, wherein the second handle of the first bicycle is affixed to the first handle of the second handle portion to affix the first bicycle to the human-powered vehicle. 

Regarding claim 5, Drexler, modified by Harris, discloses the human-powered vehicle of claim 3, but does not disclose the vehicle further comprises: 
	a second bicycle having a first handle disposed opposite a second handle, wherein the first handle of the second bicycle is affixed to a second handle of the second handle portion to affix the second bicycle to the human-powered vehicle. 

Regarding claim 6, Drexler, modified by Harris discloses the human-powered vehicle of claim 1, but they do not disclose the vehicle further comprises: 
	a rear component affixed to a first side of any portion of the at least four portions of the deck assembly, wherein a head tube of a third bicycle is affixed to the rear component to affix the third bicycle to the human-powered vehicle. 

Regarding claim 8, Drexler, modified by Harris, discloses the human-powered vehicle of claim 7, but they do not disclose the at least two extension components are configured to extend from the second side of a first seat portion of the at least four seat portions to the second side of a second seat portion of the at least four seat portions, and wherein, when extended, the at least two components are configured to receive another seat portion between the first seat portion and the second seat portion.  Claim 9 depends from claim 8, and therefore, is also allowed.

Regarding claim 11, Drexler, modified by Harris, discloses the human-powered vehicle of claim 10.  They do not disclose: 
	a first bicycle having a first handle disposed opposite a second handle; 
	a second bicycle having a first handle disposed opposite a second handle, wherein the second handle of the first bicycle is affixed to the first handle of the second handle portion to affix the first bicycle to the human-powered vehicle, and wherein the first handle of the second bicycle is affixed to the second handle of the second handle portion to affix the second bicycle to the human-powered vehicle; and 
	a rear component (standards 41) affixed to a first side of any portion of the at least four portions (overhanging rails 45) of the deck assembly, wherein a head tube of a third bicycle is affixed to the rear component (standards 41) to affix the third bicycle to the human-powered vehicle.  Claim 13 depends from claim 11, and therefore, is also allowed.

Regarding claims 12, 13 and 15, Drexler, modified by Harris, discloses the human-powered vehicle (Fig. 1) of claim 10, but they do not teach:
	[Claim 12] wherein the human-powered vehicle is foldable;
	[Claim 13] wherein each of the first bicycle, the second bicycle, and the third bicycle are foldable; and
	[Claim 15] wherein a first portion and a third portion of the at least four portions of the deck assembly comprise a first shape, wherein a second portion and a fourth portion of the at least four portions of the deck assembly comprise a second shape, and wherein the first shape differs from the second shape. 

Regarding claim 16, Drexler and Harris, together, discloses a foldable human-powered vehicle (Fig. 1) upon which users can ride, but they do not teach the human-powered vehicle further comprises: 
	a first bicycle having a first handle disposed opposite a second handle; and 
	a second bicycle having a first handle disposed opposite a second handle, wherein the second handle of the first bicycle is affixed to the first handle of the second handle portion to affix the first bicycle to the human-powered vehicle, and wherein the first handle of the second bicycle is affixed to the second handle of the second handle portion to affix the second bicycle to the human-powered vehicle.  Claims 17 – 20 depend from claim 16, and therefore, are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611                    


/JACOB B MEYER/           Primary Examiner, Art Unit 3618